Citation Nr: 0302911	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  00-00 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma 
from 30 percent disabling.  

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to the veteran's service-connected 
bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from June 1971 to 
April 1977. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim 
seeking entitlement to an increased rating for bronchial 
asthma from 30 percent, and from an August 1998 rating 
decision which denied service connection for sleep apnea, to 
include as secondary to the service-connected bronchial 
asthma.  

Although the veteran had been scheduled for a Travel Board 
hearing on September 19, 2002, he called to cancel his 
hearing on September 18, 2002.


FINDINGS OF FACT

1.  The veteran developed his sleep apnea many years after 
service.

2.  The veteran's sleep apnea is not related to his service-
connected bronchial asthma.

3.  Regarding the veteran's asthma, he has not required 
monthly visits to a physician for required care of 
excacerbations.  

4.  The veteran has not required use of systemic 
corticosteroids.  

5.  The veteran's pulmonary function tests show FEV-1 of at 
least 75% predicted, and FEV-1/FVC of at least 69.




CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in service, and is not 
proximately due to the veteran's service-connected bronchial 
asthma.  38 U.S.C.A. § §1110; 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.303, 3.310 (2002).

2.  Entitlement to an increased rating for bronchial asthma 
from 30 percent is denied.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § § 4.7, 4.97, Diagnostic Code 
6602 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records do not show treatment for or any 
diagnoses of sleep apnea.  

Treatment records were received from Kaiser Permanente 
showing treatment in 1994.  A pulmonary function report was 
submitted from July 1997.  FEV1 was 75% predicted, and 
FEV1/FVC was 71 and 69.

The veteran underwent a VA examination on December 1996.  The 
veteran stated that he had had frequent attacks, and lately 
almost on a daily basis.  He had been using a nebulizer 
daily, and an inhaler, albuterol 2 puffs 4 times a day.  He 
complained of shortness of breath after walking one block or 
going up one flight of steps.  He complained of a lot of 
coughing.  On his pulmonary function test, FEV1 was 80% 
predicted, and FEV1/FVC was 79.  

VA Medical Center treatment records were submitted from 1997-
1998.  In December 1997, the veteran was diagnosed with 
probable sleep apnea.  

A pulmonary function report from Kaiser from July 1997 showed 
FEV1 as 75% and FEV1/FVC as 71 and 69. 

The veteran was seen by Aurora Pulmonary Consultants from 
January 1998 to March 1998.  In January 1998, it was noted 
that the veteran was currently controlled with an inhaled 
agonist and inhaled corticosteroids, but the veteran 
described dyspnea climbing one flight of stairs without chest 
pains.  He had not required oral steroid therapy.  He was 
taking Azmacort, 2 puffs which he currently used 3 times a 
day, Prevacid which he used every day.  Assessment was 
snoring and history compatible with obstructive sleep apnea 
syndrome, and reactive airways disease, currently moderately 
well-controlled.  He was to begin taking Accolate 3 times a 
day.  In February 1998, impression was obstructive sleep 
apnea syndrome.  On a February 1998 pulmonary function test, 
FEV1 was 83% predicted, and FEV1/FVC was 81 and 72.

In the veteran's September 1998 Substantive Appeal, he 
asserted that he was experiencing 2 attacks of asthma per 
week, and that there was very little physical activity he 
could do without experiencing a shortness of breath.  

In a September 1998 statement, the veteran asserted that he 
was told by Dr. Jackson that his apnea was secondary to 
asthma.  He stated that he saw him from January to July 1998.  
He asserted that he saw Dr. Simpson from January 1998 to the 
present.  

Copies of treatment records were submitted from Dr. Simpson 
from January 1998 to September 1998.  In January 1998, it was 
noted that the veteran had not required oral steroid therapy.  
He was diagnosed with obstructive sleep apnea syndrome in 
February 1998.  He was seen in March 1998 for reactive 
airways disease as well as for snoring and observed apnea.  

The veteran was afforded a VA examination in April 1999.  
Under medications, it was noted that the veteran was taking 
Albuterol and Prevacid.  The veteran was noted to use his 
inhaler on average once per day, sometimes none, and 
sometimes more than once.  The examiner commented that the 
veteran's asthma manifested itself with shortness of breath 
on exertion as well as with exposure to certain allergens.  
The examiner commented that the veteran also had obstructive 
lung disease and emphysema indicated by air trapping on PFTs 
and manifested clinically by shortness of breath on exertion 
but not with exposure to allergens.  The veteran's FEV1 was 
77% predicted, and his FEV1/FVC was 77 and 73.  The veteran 
was noted to have dyspnea after any exertion.  He was noted 
to have a history of cigarette smoking, but had quit for 20 
years.  

The examiner commented that the veteran had sleep apnea with 
a history of an abnormal sleep study indicating disordered 
breathing with oxygen desaturalization.  The examiner 
commented that the veteran had sleep apnea manifested by 
nocturnal snoring and daytime somnolence, but there was no 
relationship between sleep apnea and bronchial asthma.  

VA Medical Center treatment records from Denver were 
submitted from 1998-1999 showing that the veteran received 
allergy injections.  

VA Medical Center treatment records from Jacksonville were 
submitted from 2000.  In January 2000, the veteran stated 
that he had seen no significant decline in breathing status 
since he stopped receiving allergy shots.  A respiratory test 
on March 2000 showed FEV1 as 92% predicted, and FEV1/FVC was 
77 and 71.  


Analysis

Compliance with the Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was enacted. Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the August 1998 and January 
1999 Statements of the Case as well as the July 1999, July 
2000, and June 2001 Supplemental Statements of the Case.  In 
these documents, the RO also provided notice of what evidence 
it had considered.    

In April 2001, the RO sent the veteran a VCCA letter.  In 
said letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded VA examinations to determine the current severity of 
his bronchial asthma, and to determine whether his sleep 
apnea was related to his asthma.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.  In 
short, the requirements under the VCAA have been met.  


Entitlement to service connection for sleep apnea, to include 
as secondary to the veteran's bronchial asthma

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §1110 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2002).  

The evidence does not show that the veteran was diagnosed 
with sleep apnea until many years after service.  The veteran 
does not contend that he developed sleep apnea in service; 
rather, his contention is that his sleep apnea is secondary 
to his service-connected bronchial asthma.  

Regarding the question of whether the veteran's sleep apnea 
is due to his bronchial asthma, a VA examiner reviewed the 
veteran's claims file in April 1999 and commented 
specifically that there was no relationship between the 
veteran's sleep apnea and bronchial asthma.  Although the 
veteran asserts that his private doctor told him that his 
sleep apnea was secondary to his asthma, no opinion has been 
forthcoming from the doctor in question.  It is noted that 
the RO asked the veteran in a March 2000 letter to submit 
such a letter from his doctor.  

Although the veteran claims that his current sleep apnea is 
related to his bronchial asthma, he is not a medical 
professional who can make such a determination.  As a lay 
person, he is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons discussed above, it is determined that the 
veteran's sleep apnea was not sustained in service, and that 
it is not proximately due to or the result of his service-
connected bronchial asthma.  Accordingly, the preponderance 
of the evidence is against the veteran's claim for service 
connection for sleep apnea, the benefit-of-the-doubt rule 
does not apply, and the veteran's claim must be denied.  38 
U.S.C.A §5107 (West Supp. 2002).


Entitlement to an increased rating for bronchial asthma from 
30 percent

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As will be discussed below, the evidence does not show that 
the veteran is entitled to an increased rating from 30 
percent for his bronchial asthma.  The ratings for bronchial 
asthma under Diagnostic Code 6602 were revised on October 7, 
1996.  As the veteran filed his claim for an increased rating 
for his asthma on October 16, 1996, his claim will be 
reviewed under the new diagnostic criteria.  The new 
diagnostic criteria provide:

100%: with an FEV-1 of less than 40 percent predicted or an 
FEV-1/FVC of less than 40 percent, or more than one attack 
per week with episodes of respiratory failure, or if there is 
a requirement for the daily use of systemic (oral or 
parenteral) high-dose corticosteroids or immunosuppressive 
medications;

60%: with an FEV-1 of 40 to 55 percent predicted, or an FEV-
1/FVC of 40-55 percent, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids;

30%: With an FEV-1 of 56-70 percent predicted, or an FEV-
1.FVC of 56-70 percent, or daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.

38 C.F.R. § 4.97, Diagnostic Code 6602 (2002).

The veteran does not meet any of the four separate criteria 
for a 60 percent for his bronchial asthma.  On pulmonary 
function testing, he does not have an FEV-1 of 40 to 55 
percent predicted, or an FEV-1/FVC of 40-55 percent.  He does 
not require at least monthly visits to a physician for 
required care of exacerbations, and he does not use systemic 
(oral or parenteral) corticosteroids.

Regarding the veteran's pulmonary function tests, his FEV-1 
since 1996 has not been less than 75% predicted, and his FEV-
1/FVC since 1996 has not been less than 69.

The evidence has not shown monthly visits to a physician for 
required care of exacerbations.  While the evidence shows 
that the veteran has asthma attacks, the attacks seem to 
resolve without regular visits to a physician.  Although the 
evidence shows that the veteran has been seen by a private 
doctor and by the VA Medical Center for his asthma, the 
evidence does not show that the veteran goes to a doctor at 
least once a month for required care of exacerbations.  

Finally, the evidence has not shown that the veteran uses 
systemic (oral or parenteral) corticosteroids.  When the 
veteran was seen in January 1998 by the Aurora Pulmonary 
Consultants, it was specifically noted that the veteran had 
not required oral steroid therapy.  While the evidence shows 
that the veteran takes daily inhaler medication, the evidence 
does not show that the veteran uses systemic corticosteroids.

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine is not for 
application.  Accordingly, the veteran's claim for an 
increased rating for bronchial asthma from 30 percent must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

ORDER

Entitlement to service connection for sleep apnea, to include 
as secondary to bronchial asthma is denied.  

Entitlement to an increased rating from 30 percent for 
bronchial asthma is denied.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

